UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK


 UNITED STATES OF AMERICA,


        v.
                                                          18-CR-227
 AMY DEAN,                                                DECISION AND ORDER

               Defendant.



       The defendant, Amy Dean, is charged with conspiring to retaliate against a

person for giving information relating to the commission, and possible commission, of a

federal offense, and conspiring to take action harmful to any person for providing truthful

information to a law enforcement officer relating to the commission of a federal offense,

in violation of 18 U.S.C. § 1513(f) (Count 1); retaliating against and causing bodily injury

to “Individual A” for giving information relating to the commission of a federal offense, in

violation of 18 U.S.C. §§ 1513(b)(2) and 2 (Count 2); and taking action harmful to

“Individual A” for providing truthful information to a law enforcement officer relating to

the commission of a federal offense, in violation of 18 U.S.C. §§ 1513(e) and 2 (Count

3). See Docket Item 1.

       On April 5, 2019, Dean moved to suppress her statements and evidence

obtained from the search of certain cell phones. See Docket Item 48. On May 8, 2019,

Dean filed an affidavit in support of her motion to suppress. See Docket Item 56. On

July 5, 2019, the government responded to the defendant’s motion. See Docket Item

68.
       On September 4, 2019, Magistrate Judge H. Kenneth Schroeder, Jr., issued a

Report, Recommendation and Order (“RR&O”), recommending the denial of Dean’s

motion to suppress. See Docket Item 69. With respect to Dean’s statements, Judge

Schroeder found that Dean’s assertion in her affidavit that she could not recall being

given Miranda warnings and advice of rights did not create a factual dispute “that

mandates an evidentiary hearing.” Docket Item 69 at 3. Judge Schroeder also noted

that in its opposition to the motion, the government submitted “Exhibit A which appears

to be a copy of a ‘New York State Police Miranda Warning’ card and represents that the

signature that appears to the left of the card is that of the defendant which she wrote in

acknowledging that the Miranda warnings and advice of rights were given to her on

November 16, 2018.” Id. at 3-4.

       As to Dean’s motion to suppress the evidence obtained from the cell phones,

Judge Schroeder found that Dean did not demonstrate, by affidavit or otherwise, that

any of the cell phones were hers or that she had a reasonable expectation of privacy in

the contents of the phones. Id. at 4. Therefore, Judge Schroeder concluded that Dean

had not established a Fourth Amendment right as to the cell phones or their contents.

Id. Moreover, Judge Schroeder observed that in its opposition to the motion to

suppress cell phone evidence, the government submitted “Exhibit B which appears to

be a ‘Department of Justice, Federal Bureau of Investigation Consent to Search’ form

which the government states was signed by the defendant wherein and whereby she

consented to a search of a particular cell phone described therein and also

acknowledged her right to refuse to consent to such a search.” Id. at 4.




                                             2
         Dean did not object to Judge Schroeder’s RR&O, and the time to object now has

expired. For that reason, Dean has waived her right to have the RR&O reviewed. See

Fed. R. Crim. P. 59(b)(2) (“Failure to object in accordance with this rule waives a party’s

right to review.”).

         Nevertheless, in its discretion, this Court has carefully reviewed the RR&O.

Docket Item 69. Based on that review and the absence of any objection, and for the

reasons stated above and in the RR&O, this Court adopts the RR&O in its entirety.

Dean’s motion to suppress her statements and cell phone evidence is DENIED.



         SO ORDERED.

Dated:         September 30, 2019
               Buffalo, New York



                                               s/ Lawrence J. Vilardo
                                              LAWRENCE J. VILARDO
                                              UNITED STATES DISTRICT JUDGE




                                              3
